Court of Appeals
                            Sixth Appellate District of Texas

                                   JUDGMENT


Art Ewing, Jr., Appellant                             Appeal from the Criminal District Court
                                                      Number 3 of Tarrant County, Texas (Tr. Ct.
No. 06-13-00089-CR           v.                       No. 1299989D). Memorandum Opinion
                                                      delivered by Justice Moseley, Chief Justice
The State of Texas, Appellee                          Morriss and Justice Carter participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Art Ewing, Jr., has adequately indicated his inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 5, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk